  Case 2:17-cv-06983-CAS-SK Document 65 Filed 06/27/19 Page 1 of 3 Page ID #:1481

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES - GENERAL
   Case No.       2:17-CV-06983-CAS-SKx            Date June 27, 2019
   Title          GRAVES ET AL. V. UNITED INDUSTRIES CORPORATION



   Present: The Honorable          CHRISTINA A. SNYDER
             Catherine Jeang                          Not Present                     N/A
              Deputy Clerk                     Court Reporter / Recorder            Tape No.
           Attorneys Present for Plaintiffs:                Attorneys Present for Defendants:
                     Not Present                                      Not Present

   Proceedings:           (In Chambers) - PLAINTIFF’S MOTION FOR PRELIMINARY
                          APPROVAL OF CLASS SETTLEMENT AND CERTIFICATION
                          OF SETTLEMENT CLASS (Dkt. [ 64 ], filed June 3, 2019)

       The Court finds this motion appropriate for decision without oral argument. Fed.
R. Civ. P. 78; C.D. Cal. Local Rule 7-15. Accordingly, the hearing date of July 1, 2019,
is vacated, and the matter is hereby taken under submission.

       On June 3, 2019, plaintiffs Michael Graves, Keith Gren, and Michael Whealen, on
behalf of themselves and all other similarly situated, moved for preliminary approval of
the proposed settlement of plaintiffs’ claims under (1) the Consumers Legal Remedies
Act, Cal. Civ. Code §§ 1750, et seq.; (2) the False Advertising Act, Cal. Bus. & Prof.
Code §§ 17500 et seq.; (3) the Unfair Competition Law, Cal. Bus. & Prof. Code
§§ 17200 et seq.; and (4) the Missouri Merchandising Practices Act, Mo. Rev. Stat.
§§ 407.010 et seq.. Dkt. 64. They also seek certification of the settlement class. Id. The
motion for approval is unopposed.

       Federal Rule of Civil Procedure 23(e) was recently amended to require parties
seeking preliminary approval of a proposed class settlement to “provide the court with
information sufficient to enable it to determine whether to give notice of the proposal to
the class.” Fed. R. Civ. P. 23(e)(1)(A). The Court, in turn, “must direct notice in a
reasonable manner to all class members who would be bound by the proposal if giving
notice is justified by the parties’ showing that the court will likely be able to: (i) approve
the proposal under Rule 23(e)(2); and (ii) certify the class for purposes of judgment on
the proposal.” Fed. R. Civ. P. 23(e)(1)(B). Rule 23(e)(2) requires the Court to consider
the following factors in determining whether a proposal is fair, reasonable, and adequate:

          (A) the class representatives and class counsel have adequately represented the
              class;

CV-549 (01/17)                         CIVIL MINUTES - GENERAL                          Page 1 of 3
    Case 2:17-cv-06983-CAS-SK Document 65 Filed 06/27/19 Page 2 of 3 Page ID #:1482

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES - GENERAL
    Case No.       2:17-CV-06983-CAS-SKx            Date June 27, 2019
    Title          GRAVES ET AL. V. UNITED INDUSTRIES CORPORATION

         (B)     the proposal was negotiated at arm's length;

         (C)     the relief provided for the class is adequate, taking into account:

                 (i)     the costs, risks, and delay of trial and appeal;

                 (ii)    the effectiveness of any proposed method of distributing relief to the
                         class, including the method of processing class-member claims;

                 (iii)   the terms of any proposed award of attorney's fees, including timing
                         of payment; and

                 (iv)    any agreement required to be identified under Rule 23(e)(3); and

         (D)     the proposal treats class members equitably relative to each other.

Fed. R. Civ. P. 23(e)(2).

       Plaintiffs’ motion does not address the following requirements of Rule 23(e)(2):
that “the class representatives and class counsel have adequately represented the class”;
the basis for their conclusion that the settlement was negotiated at arm’s length; “the
effectiveness of any proposed method of distributing relief to the class, including the
method of processing class-member claims”; and that “the proposal treats class members
equitably relative to each other.” In addition, plaintiffs never identify the size of the
proposed settlement class, and therefore the Court cannot assess the adequacy of the
settlement award.1 The proposed order, submitted with plaintiffs’ motion, also does not
sufficiently analyze the factors set forth in Rule 23(e)(2). Rather, the proposed order only
asserts, in a conclusory fashion, that the proposed settlement is “fair, reasonable, and
adequate.”



1
      In 2018, when the proposed class only covered California, plaintiffs alleged that
defendant sold 364,156 retail units of the products at issue in California. Dkt. 47 at 8.
However, the class is currently defined as “all persons residing in the United States who
during the Class Period [September 21, 2013 to the date on which Notice is disseminated]
purchased in any state, for personal or household use and not for resale or distribution,
any of the Products,” and plaintiffs do not assert the retail units sold nationwide.
CV-549 (01/17)                            CIVIL MINUTES - GENERAL                        Page 2 of 3
  Case 2:17-cv-06983-CAS-SK Document 65 Filed 06/27/19 Page 3 of 3 Page ID #:1483

                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES - GENERAL
   Case No.      2:17-CV-06983-CAS-SKx            Date June 27, 2019
   Title         GRAVES ET AL. V. UNITED INDUSTRIES CORPORATION

       Accordingly, plaintiffs’ motion is DENIED without prejudice. Plaintiffs should
file an amended motion and proposed order that includes the relevant analysis that is now
required by Federal Rule of Civil Procedure 23(e).
         IT IS SO ORDERED.

                                                                       00    :    00
                                                Initials of Preparer        CMJ




CV-549 (01/17)                     CIVIL MINUTES - GENERAL                         Page 3 of 3
